Exhibit 10.13

MEDIA GENERAL, INC.

1995 LONG-TERM INCENTIVE PLAN

Amended and Restated as of April 26, 2007

1. Purpose. The purpose of this 1995 Long-Term Incentive Plan, amended and
restated as of April 26, 2007 (the “Plan”), of Media General, Inc. together with
any successor thereto (the “Company”), is (a) to promote the identity of
interests between Shareholders and employees of the Company by encouraging and
creating significant ownership of Class A Common Stock of the Company by
officers and other salaried employees of the Company and its subsidiaries;
(b) to enable the Company to attract and retain qualified officers and employees
who contribute to the Company’s success by their ability, ingenuity and
industry; and (c) to provide meaningful long-term incentive opportunities for
officers and other employees who are responsible for the success of the Company
and who are in a position to make significant contributions toward its
objectives.

2. Definitions. In addition to the terms defined elsewhere in the Plan, the
following shall be defined terms under the Plan:

2.01. “Award” means any Performance Accelerated Restricted Stock, Performance
Award, Option, Stock Appreciation Right, Restricted Stock, Deferred Stock or
Other Stock-Based Award or any other right or interest relating to Shares or
cash granted to a Participant under the Plan.

2.02. “Award Agreement” means any written agreement, contract or other
instrument or document evidencing an Award.

2.03. “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

2.04. “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to any provision of the Code shall be deemed to include
successor provisions thereto and regulations thereunder.

2.05. “Committee” means the Compensation Committee of the Board, or such other
Board committee as may be designated by the Board to administer the Plan, or any
subcommittee of either; provided, however, that the Committee, and any
subcommittee thereof, shall consist of two or more directors, each of whom is a
“disinterested person” within the meaning of Rule 16b-3 under the Exchange Act
and an “outside director” within the meaning of Section 162(m) of the Code.

2.06. “Company” is defined in Section 1.

2.07. “Covered Employee” has the same meaning as set forth in Section 162(m) of
the Code, and successor provisions.

2.08. “Deferred Stock” means a right, granted to a Participant under
Section 6.05, to receive Shares at the end of a specified deferral period.

2.09. “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. References to any provision of the Exchange Act shall be deemed to
include successor provisions thereto and regulations thereunder.

2.10. “Fair Market Value” means, as of any given date, with respect to Shares,
Awards or other property, the closing price for the Shares as reported on the
New York Stock Exchange or other primary market in which Shares are traded (or
if the Shares were not traded on such date, then on the next preceding day on
which the Shares were traded), or on any other reasonable basis determined by
the Committee using actual transactions in the Shares as reported by such market
and consistently applied.

 

2



--------------------------------------------------------------------------------

2.11. “Option” means a right, granted to a Participant under Section 6.06, to
purchase Shares, other Awards or other property at a specified price during
specified time periods and which is not intended to satisfy the requirements of
Section 422 of the Code.

2.12. “Other Stock-Based Award” means a right, granted to a Participant under
Section 6.08, that relates to or is valued by reference to Shares.

2.13. “Participant” means a person who, as an officer or salaried employee of
the Company or any Subsidiary, has been granted an Award under the Plan.

2.14. “Performance Accelerated Restricted Stock” means Restricted Stock granted
to a Participant under Section 6.02 containing certain performance criteria
established by the Committee which, if met, shall accelerate the vesting
thereof.

2.15. “Performance Award” means a right granted to a Participant under
Section 6.03 to receive cash, Shares, other Awards or other property, the
payment of which is contingent upon achievement of performance goals specified
by the Committee.

2.16. “Performance-Based Restricted Stock” means Restricted Stock that is
subject to a risk of forfeiture if specified performance criteria are not met
within the restriction period.

2.17. “Plan” is defined in Section 1.

2.18. “Restricted Stock” means Shares granted to a Participant under
Section 6.04 that are subject to certain restrictions and to a risk of
forfeiture.

2.19. “Rule 16b-3” means Rule 16b-3, as from time to time amended and applicable
to Participants, promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.

2.20. “Shareholders” means the holders of all issued and outstanding Shares.

 

3



--------------------------------------------------------------------------------

2.21. “Shares” means the Class A Common Stock, $5.00 par value, of the Company
and such other securities of the Company as may be substituted for Shares or
such other securities pursuant to Section 9.

2.22. “Stock Appreciation Right” means a right granted to a Participant under
Section 6.07 to be paid an amount measured by the appreciation in the Fair
Market Value of Shares from the date of grant to the date of exercise of the
right, with payment to be made in cash, Shares, other Awards or other property
as specified in the Award or determined by the Committee.

2.23. “Subsidiary” means any corporation (other than the Company) with respect
to which the Company owns, directly or indirectly, 50 percent or more of the
total combined voting power of all classes of stock. In addition, any other
related entity may be designated by the Board as a Subsidiary, provided such
entity could be considered as a subsidiary according to generally accepted
accounting principles.

2.24. “Year” means a calendar year.

3. Administration.

3.01. Authority of the Committee. The Plan shall be administered by the
Committee. The Committee shall have full and final authority to take the
following actions, in each case subject to and consistent with the provisions of
the Plan:

(i) to select and designate Participants;

(ii) to designate Subsidiaries;

(iii) to determine the type or types of Awards to be granted to each
Participant;

 

4



--------------------------------------------------------------------------------

(iv) to determine the number of Awards to be granted, the number of Shares to
which an Award will relate, the terms and conditions of any Award granted under
the Plan (including, but not limited to, any exercise price, grant price or
purchase price, any restriction or condition, any schedule for lapse of
restrictions or conditions relating to transferability or forfeiture,
exercisability or settlement of an Award and waivers or accelerations thereof,
based in each case on such considerations as the Committee shall determine
(including the effect of Section 162(m) of the Code)) and all other matters to
be determined in connection with an Award;

(v) to determine whether, to what extent and under what circumstances an Award
may be settled, or the exercise price of an Award may be paid, in cash, Shares,
other Awards or other property, or an Award may be cancelled, forfeited or
surrendered;

(vi) to determine whether, to what extent, and under what circumstances cash,
Shares, other Awards or other property payable with respect to an Award will be
deferred either automatically, at the election of the Committee or at the
election of the Participant; provided, however, that any such deferral will be
made in accordance with Section 409A of the Code;

(vii) to prescribe the form of each Award Agreement, which need not be identical
for each Participant;

(viii) to establish the performance criteria, pursuant to Section 7.01 hereof,
under which Performance Accelerated Restricted Stock, Performance-Based
Restricted Stock and other Performance Awards are to be granted, and to
determine and certify whether such criteria have been attained;

 

5



--------------------------------------------------------------------------------

(ix) to adopt, amend, suspend, waive and rescind such rules and regulations and
appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;

(x) to correct any defect or supply any omission or reconcile any inconsistency
in the Plan and to construe and interpret the Plan and any Award, rules and
regulations, Award Agreement or other instrument hereunder; and

(xi) to make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan.

3.02. Manner of Exercise of Committee Authority. Unless authority is
specifically reserved to the Board under the terms of the Plan or applicable
law, the Committee shall have sole discretion in exercising such authority under
the Plan. Any action of the Committee with respect to the Plan shall be final,
conclusive and binding on all persons, including the Company, Subsidiaries,
Shareholders, Participants and any person claiming any rights under the Plan
from or through any Participant. The express grant of any specific power to the
Committee and/or the taking of any action by the Committee shall not be
construed as limiting any power or authority of the Committee. A memorandum
signed by all members of the Committee shall constitute the act of the Committee
without the necessity, in such event, to hold a meeting. The Committee may
delegate to officers or managers of the Company or any Subsidiary the authority,
subject to such terms as the Committee shall determine, to perform
administrative functions under the Plan.

3.03. Limitation of Liability. Each member of the Committee shall in good faith
be entitled to rely or act upon any report or other information furnished to
such member by any officer or other employee of the Company or any Subsidiary,
the Company’s independent

 

6



--------------------------------------------------------------------------------

certified public accountants or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan. No member of the Committee, nor any officer or employee of the Company
acting on behalf of the Committee, shall be personally liable for any action,
determination or interpretation taken or made in good faith with respect to the
Plan, and all members of the Committee and any officer or employee of the
Company acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action,
determination or interpretation.

4. Shares Subject to the Plan. Effective April 26, 2007, the total number of
Shares reserved and available for Awards under the Plan shall be increased by
1,500,000 (for a total of 5,000,000 since the Plan’s inception in 1995) of which
up to 300,000 Shares (for a total of 1,100,000 Shares since the Plan’s inception
in 1995) may be reserved for awards of Performance Awards, Performance-Based
Restricted Stock, Performance Accelerated Restricted Stock, Deferred Stock and
Other Stock-Based Awards.* For purposes of this Section 4, the number of and
time at which Shares shall be deemed to be subject to Awards and therefore
counted against the number of Shares reserved and available under the Plan shall
be the earliest date at which the Committee reasonably can estimate the number
of Shares to be distributed in settlement of an Award or with respect to which
payments will be made; provided, however, that the Committee may adopt
procedures for the counting of Shares relating to any Award for which the number
of Shares to be distributed, or with respect to which payment will be made,
cannot be fixed at the date of grant to ensure appropriate counting, avoid
double counting (in the case of tandem or substitute awards) and provide for
adjustments in any case in which the number of Shares actually distributed or
with respect to which payments are actually made differs from the number

 

*

As of December 31, 2006, only 266,356 Shares remained available for the future
Awards, of which 168,694 Shares may be used for full-value Awards.

 

7



--------------------------------------------------------------------------------

of Shares previously counted in connection with such Award. Gross issuance
amounts, not net issuance amounts, shall be utilized in counting Shares against
the number of Shares reserved, and Shares withheld by or otherwise remitted to
the Company to satisfy a Participant’s tax withholding obligations upon the
lapse of any restrictions on Performance Accelerated Restricted Stock,
Restricted Stock, or other Stock-Based Awards, upon the exercise of any Options
or Stock Appreciation Rights or upon the payment or issuance of Shares under the
Plan with respect to any Award, will not be available for Awards under the Plan.

If any Shares to which an Award relates are forfeited or the Award is settled or
terminates without a distribution of Shares (whether or not cash, other Awards
or other property is distributed with respect to such Award), any Shares counted
against the number of Shares reserved and available under the Plan with respect
to such Award shall, to the extent of any such forfeiture, settlement or
termination, again be available for Awards under the Plan.

5. Eligibility. Awards may be granted only to individuals who are officers or
other salaried employees (including employees who also are directors) of the
Company or a Subsidiary; provided, however, that no Award pursuant to this Plan
shall be granted to any member of the Committee.

6. Specific Terms of Awards.

6.01. General. Awards may be granted on the terms and conditions set forth in
this Section 6. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 11.02),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine, including without limitation the
acceleration of vesting of any Awards or terms requiring forfeiture of Awards in
the event of termination of employment by the Participant.

 

8



--------------------------------------------------------------------------------

6.02. Performance Accelerated Restricted Stock. Subject to the provisions of
Sections 7.01 and 7.02, the Committee is authorized to grant Performance
Accelerated Restricted Stock to Participants on the following terms and
conditions:

(i) Awards and Dividends. Performance Accelerated Restricted Stock Awards shall
be denominated in Shares. The Participant thereupon shall be a Shareholder with
respect to the Shares awarded, including the right to vote such Shares and to
receive all dividends and distributions paid with respect thereto.

(ii) Certificates of Shares. Performance Accelerated Restricted Stock granted
under the Plan may be evidenced in such manner as the Committee shall determine.
If certificates representing Performance Accelerated Restricted Stock are
registered in the name of a Participant, such certificates shall bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Performance Accelerated Restricted Stock, the Company shall
retain physical possession of the certificates, and the Participant shall
deliver a stock power to the Company, endorsed in blank, relating to that
Performance Accelerated Restricted Stock.

(iii) Restrictions and Acceleration. At the time of the award of Performance
Accelerated Restricted Stock, the Committee shall specify a period commencing on
the date of the Award and ending on a date that is no more than 10 years
thereafter. At the time of each such Award, the Committee also shall specify and
advise the Participant of such performance targets as the Committee shall
determine to be appropriate which, if met, shall accelerate the termination of
the foregoing restricted period for all or such other portion of the Performance
Accelerated Restricted Stock as the Committee shall deem appropriate.

 

9



--------------------------------------------------------------------------------

(iv) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment (as determined under criteria established by the
Committee) during an applicable restriction period, all Performance Accelerated
Restricted Stock that remains subject to such applicable restriction period
shall be forfeited; provided, however, that the Committee may provide, by rule
or regulation or in any Award Agreement, or may determine in any individual
case, that restrictions or forfeiture conditions relating to Performance
Accelerated Restricted Stock will be waived in whole or in part in the event of
termination resulting from specified causes, and the Committee in other cases
may waive in whole or in part the forfeiture of Performance Accelerated
Restricted Stock.

6.03. Performance Award. Subject to the provisions of Sections 7.01 and 7.02,
the Committee is authorized to grant Performance Awards to Participants on the
following terms and conditions:

(i) Awards and Conditions. A Performance Award shall confer upon the Participant
rights, valued as determined by the Committee, and payable to, or exercisable
by, the Participant to whom the Performance Award is granted, in whole or in
part, as determined by the Committee, conditioned upon the achievement of
performance criteria determined by the Committee.

(ii) Other Terms. A Performance Award shall be denominated in Shares and may be
payable in cash, Shares, other Awards or other property, and the same may have
such other terms as shall be determined by the Committee.

6.04. Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:

(i) Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends thereon), which restrictions
may lapse separately or in combination at such times, under such circumstances,
in such installments or otherwise as the Committee shall determine.

 

10



--------------------------------------------------------------------------------

(ii) Forfeiture. Performance-Based Restricted Stock shall be forfeited unless
the pre-established performance criteria established by the Committee are
satisfied during the applicable restriction period. Except as otherwise
determined by the Committee, including any vesting of Restricted Stock and
accelerated vesting of Performance Accelerated Restricted Stock, upon
termination of employment (as determined under criteria established by the
Committee) during the applicable restriction period, Performance Accelerated
Restricted Stock or other Restricted Stock that is at that time subject to
restrictions shall be forfeited and reallocated to other Awards to be granted
under the Plan; provided, however, that the Committee may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Performance Accelerated
Restricted Stock or other Restricted Stock will be waived in whole or in part in
the event of termination of employment resulting from specified events.

(iii) Certificates of Shares. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant,
such certificates shall bear an appropriate legend referring to the terms,
conditions and

 

11



--------------------------------------------------------------------------------

restrictions applicable to such Restricted Stock, the Company shall retain
physical possession of the certificates, and if required by the Committee, the
Participant shall deliver a stock power to the Company, endorsed in blank,
relating to the Restricted Stock.

(iv) Dividends. Dividends paid on Restricted Stock shall be paid to the
Participant in cash. Shares distributed in connection with a stock split or
stock dividend, and other property distributed as a dividend, shall be subject
to restrictions and a risk of forfeiture to the same extent as the Restricted
Stock with respect to which such stock or other property has been distributed.

6.05. Deferred Stock. The Committee is authorized to grant Deferred Stock to
Participants on the following terms and conditions:

(i) Award and Restrictions. Delivery of Shares will occur upon expiration of the
deferral period specified for Deferred Stock by the Committee (or, if permitted
by the Committee, as elected by the Participant). Any deferral election by the
Participant that is permitted by the Committee shall be made in accordance with
Section 409A of the Code. In addition, Deferred Stock shall be subject to such
restrictions as the Committee may impose, which restrictions may lapse at the
expiration of the deferral period or at earlier specified times, separately or
in combination, in installments or otherwise as the Committee shall determine.

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment (as determined under criteria established by the
Committee) during the applicable deferral period or portion thereof (as provided
in the Award Agreement evidencing the Deferred Stock), all Deferred Stock that
is at that time subject to deferral (other than a deferral at the election of
the Participant) shall be

 

12



--------------------------------------------------------------------------------

forfeited; provided, however, that the Committee may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Deferred Stock will be
waived in whole or in part in the event of termination of employment resulting
from specified causes, and the Committee may in other cases waive in whole or in
part the forfeiture of Deferred Stock.

6.06. Options. The Committee is authorized to grant Options to Participants on
the following terms and conditions:

(i) Exercise Price. The exercise price per Share purchasable under an Option
shall be determined by the Committee; provided, however, that such exercise
price shall be not less than the Fair Market Value of a Share on the date of
grant of such Option. An Option may not be repriced without the approval of
Shareholders after the date of grant of such Option. For this purpose, a
repricing means any of the following (or such other action that has the same
effect as any of the following): (a) amending the terms of an Option to reduce
the exercise price of such Option; (b) taking any action that is treated as a
repricing under generally accepted accounting principles; and (c) repurchasing
for cash or canceling an Option in exchange for another Award at a time when the
exercise price of such Option is greater than the Fair Market Value of the
Shares, unless the cancellation and exchange occurs in connection with an event
set forth in Section 9. Such cancellation and exchange is considered a repricing
regardless of whether it is treated as a repricing under generally accepted
accounting principles and regardless of whether it is voluntary on the part of
the Participant.

(ii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, the methods by

 

13



--------------------------------------------------------------------------------

which such exercise price may be paid or deemed to be paid, the form of such
payment, including, without limitation, cash, Shares (including Shares acquired
from the Company if held at least six months prior to such exercise), other
Awards or awards issued under other Company plans, or other property (including
notes or other contractual obligations of Participants to make payment on a
deferred basis, such as through “cashless exercise” arrangements), and the
methods by which Shares will be delivered or deemed to be delivered to
Participants. Options shall expire not later than 10 years after the date of
grant.

6.07. Stock Appreciation Rights. The Committee is authorized to grant Stock
Appreciation Rights to Participants on the following terms and conditions:

(i) Right to Payment. A Stock Appreciation Right shall confer on the Participant
to whom it is granted a right to receive, upon exercise thereof, the excess of
(A) the Fair Market Value of one Share on the date of exercise over (B) the
grant price of the Stock Appreciation Right as determined by the Committee as of
the date of grant of the Stock Appreciation Right, which shall be not less than
the Fair Market Value of one Share on the date of grant. A Stock Appreciation
Right may not be repriced without the approval of Shareholders after the date of
grant of such Stock Appreciation Right. For this purpose, a repricing means any
of the following (or such other action that has the same effect as any of the
following): (a) amending the terms of a Stock Appreciation Right to reduce the
grant price of such Stock Appreciation Right; (b) taking any action that is
treated as a repricing under generally accepted accounting principles; and
(c) repurchasing for cash or canceling a Stock Appreciation Right in exchange
for another Award at a time when the grant price of such Stock Appreciation
Right is greater than the

 

14



--------------------------------------------------------------------------------

Fair Market Value of the Shares, unless the cancellation and exchange occurs in
connection with an event set forth in Section 9. Such cancellation and exchange
is considered a repricing regardless of whether it is treated as a repricing
under generally accepted accounting principles and regardless of whether it is
voluntary on the part of the Participant.

(ii) Other Terms. The Committee shall determine the time or times at which a
Stock Appreciation Right may be exercised in whole or in part, the method of
exercise, the method of settlement, the form of consideration payable in
settlement, the method by which Shares will be delivered or deemed to be
delivered to Participants and any other terms and conditions of any Stock
Appreciation Right. Stock Appreciation Rights shall expire not later than 10
years after the date of grant.

6.08. Other Stock-Based Awards. The Committee is authorized to grant to
Participants such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares,
as deemed by the Committee to be consistent with the purposes of the Plan,
including without limitation, Shares awarded purely as a “bonus” and not subject
to any restrictions or conditions, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Shares, purchase rights and Awards
valued by reference to book value of Shares or the value of securities of or the
performance of specified Subsidiaries. The Committee shall determine the terms
and conditions of such Awards, which may include performance criteria. Shares
delivered pursuant to an Award in the nature of a purchase right granted under
this Section 6.08 shall be purchased for such consideration, paid for at such
times, by such methods and in such forms, including, without limitation, cash,
Shares, other Awards or other property, as the Committee shall determine.

 

15



--------------------------------------------------------------------------------

7. Certain Provisions Applicable to Awards.

7.01. Performance-Based Awards. Performance Awards, Performance-Based Restricted
Stock, and certain Other Stock-Based Awards subject only to performance criteria
are intended to be “qualified performance-based compensation” within the meaning
of Section 162(m) of the Code and shall be paid solely on account of the
attainment of one or more pre-established, objective performance goals within
the meaning of, and subject to such additional approval of the Company’s
Shareholders as may be required by, Section 162(m) of the Code and the
regulations thereunder. Until otherwise determined by the Committee, the
performance goals shall be based upon the attainment of one or more of the
following pre-established criteria: net sales; pretax income before allocation
of corporate overhead and bonus; budget; earnings per share; net income;
division, group, or corporate financial goals; return on stockholders’ equity;
return on assets; attainment of strategic and operational initiatives;
appreciation in or maintenance of the price of the Common Stock or any other
publicly-traded securities of the Company; market share; gross profit; earnings
before interest and taxes; earnings before interest, taxes, depreciation and
amortization; economic value-added models; comparisons with various stock market
indices; or reductions in costs.

The payout of any such Award may be reduced, but not increased, based on the
degree of attainment of other performance criteria or otherwise at the direction
of the Committee.

7.02. Maximum Yearly Awards. No Participant may be granted an Option or Stock
Appreciation Right exceeding 200,000 Shares in any Year. The maximum individual
payment with respect to Performance Awards is $2,000,000 in any year or 100,000
Shares in any Year. The maximum number of Shares that may be awarded with
respect to Awards of Performance-

 

16



--------------------------------------------------------------------------------

Based Restricted Stock, Performance Accelerated Restricted Stock and Other
Stock-Based Awards is 100,000 Shares in any Year or 200,000 Shares in any
two-Year period.

7.03. Stand-Alone, Additional, and Tandem Awards. Awards granted under the Plan
may, in the discretion of the Committee, be granted either alone or in addition
to or in tandem with any other Award granted under the Plan or any award granted
under any other plan of the Company, any Subsidiary or any business entity to be
acquired by the Company or a Subsidiary, or any other right of a Participant to
receive payment from the Company or any Subsidiary. Awards granted in addition
to or in tandem with other Awards or awards may be granted either as of the same
time as or a different time from the grant of such other Awards or awards.

7.04. Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided, however, that in no event shall the term
of any Option or a Stock Appreciation Right granted in tandem therewith exceed a
period of 10 years from the date of its grant.

7.05. Form of Payment Under Awards. Subject to the terms of the Plan and any
applicable Award Agreement, payments to be made by the Company or a Subsidiary
upon the grant or exercise of an Award may be made in such forms as the
Committee shall determine, including without limitation, cash, Shares, other
Awards or other property, and may be made in a single payment or transfer, in
installments or on a deferred basis, provided that any such deferred payments
satisfy the requirements of Section 409A of the Code. Such payments may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments, subject in any event to the
requirements of Section 162(m) of the Code.

 

17



--------------------------------------------------------------------------------

8. General Restrictions Applicable to Awards.

8.01. Compliance with Rule 16b-3. It is the intent of the Company that this Plan
comply in all respects with Rule 16b-3 in connection with any Award granted to a
person who is subject to Section 16 of the Exchange Act. Accordingly, if any
provision of this Plan or any Award Agreement does not comply with the
requirements of Rule 16b-3 as then applicable to any such person, such provision
shall be construed or deemed amended to the extent necessary to conform to such
requirements with respect to such person.

8.02. Limits on Transfer of Awards; Beneficiaries. No right or interest of a
Participant in any Award shall be pledged, encumbered or hypothecated to or in
favor of any party (other than the Company or a Subsidiary) or shall be subject
to any lien, obligation or liability of such Participant to any party (other
than the Company or a Subsidiary). No Award subject to any restriction shall be
assignable or transferable by a Participant otherwise than by will or the laws
of descent and distribution (except to the Company under the terms of the Plan);
provided, however, that a Participant may, in the manner established by the
Committee, designate a beneficiary or beneficiaries to exercise the rights of
the Participant and to receive any distribution with respect to any Award upon
the death of the Participant. A beneficiary, guardian, legal representative or
other person claiming any rights under the Plan from or through any Participant
shall be subject to all terms and conditions of the Plan and any Award Agreement
applicable to such Participant.

8.03. Registration and Listing Compliance. The Company shall not be obligated to
deliver any Award or distribute any Shares with respect to any Award in a
transaction subject to regulatory approval, registration or any other applicable
requirement of federal or state law, or subject to a listing requirement under
any listing or similar agreement between the Company and

 

18



--------------------------------------------------------------------------------

any national securities exchange, until such laws, regulations and contractual
obligations of the Company have been complied with in full, although the Company
shall be obligated to use reasonable efforts to obtain any such approval and
comply with such requirements as promptly as practicable.

8.04. Share Certificates. All certificates for Shares delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such
stop-transfer order and other restrictions as the Committee may deem advisable
under applicable federal or state laws, rules and regulations thereunder, and
the rules of any national securities exchange on which Shares are listed. The
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions or any other restrictions that
may be applicable to Shares, including under the terms of the Plan or any Award
Agreement. In addition, during any period in which Awards or Shares are subject
to restrictions under the terms of the Plan or any Award Agreement, or during
any period during which delivery or receipt of an Award or Shares has been
deferred by the Committee or a Participant, the Committee may require the
Participant to enter into an agreement providing that certificates representing
Shares issuable or issued pursuant to an Award shall remain in the physical
custody of the Company or such other person as the Committee may designate.

9. Adjustment Provisions. In the event that the Committee shall determine that
any dividend or other distribution (whether in the form of cash, Shares or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, spin-off, combination, repurchase or share exchange or
other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the rights of Participants under the Plan, then the
Committee

 

19



--------------------------------------------------------------------------------

shall, in such manner as it may deem equitable, adjust any or all of (i) the
number and kind of Shares which may thereafter be issued in connection with
Awards, (ii) the number and kind of Shares issued or issuable in respect of
outstanding Awards, and (iii) the exercise price, grant price or purchase price
relating to any Award or, if deemed appropriate, make provision for a cash
payment with respect to any outstanding Award. In addition, the Committee is
authorized to make adjustments in the terms and conditions of, and the criteria
included in, Awards (other than Options or Stock Appreciation Rights that would
create a deferral of income or a modification, extension or renewal under
Section 409A of the Code of any Option or Stock Appreciation Right, except as
may be permitted in applicable Treasury Regulations) in recognition of unusual
or nonrecurring events (including, without limitation, events described in the
preceding sentence) affecting the Company or any Subsidiary or the financial
statements of the Company or any Subsidiary, or in response to changes in
applicable laws, regulations or accounting principles.

10. Plan Amendments. The Board may amend, alter, suspend, discontinue or
terminate the Plan without the consent of Shareholders or Participants, except
that any such amendment, alteration, suspension, discontinuation or termination
shall be subject to the approval of the Company’s Shareholders no later than one
year after such Board action if such Shareholder approval is required by any
federal or state law or regulation, including without limitation Section 162(m)
of the Code, or the rules of any stock exchange on which the Shares may be
listed, or if the Board in its discretion determines that obtaining such
Shareholder approval is for any reason advisable; provided, however, that
without the consent of an affected Participant, no amendment, alteration,
suspension, discontinuation or termination of the Plan may impair the rights of
such Participant under any Award theretofore granted to him.

 

20



--------------------------------------------------------------------------------

11. General Provisions.

11.01. No Rights to Awards. No Participant or employee shall have any claim to
be granted any Award under the Plan, and there is no obligation for uniformity
of treatment of Participants and employees.

11.02. No Shareholder Rights. No Award shall confer on any Participant any of
the rights of a Shareholder of the Company unless and until Shares are duly
issued or transferred to the Participant in accordance with the terms of the
Award.

11.03. Tax Withholding. The Company or any Subsidiary is authorized to withhold
from any Award granted, any payment relating to an Award under the Plan,
including from a distribution of Shares, or any payroll or other payment to a
Participant, amounts for withholding and other taxes due with respect thereto,
its exercise or any payment thereunder and to take such other action as the
Committee may deem necessary or advisable to enable the Company and Participants
to satisfy obligations for the payment of withholding taxes and other tax
liabilities relating to any Award. This authority shall only include authority
to withhold or receive Shares or other property and to make cash payments in
respect thereof in satisfaction of a Participant’s minimum withholding tax
obligations.

11.04. No Right to Employment. Nothing contained in the Plan or any Award
Agreement shall confer, and no grant of an Award shall be construed as
conferring, upon any employee any right to continue in the employ of the Company
or any Subsidiary or to interfere in any way with the right of the Company or
any Subsidiary to terminate his employment at any time or increase or decrease
his compensation from the rate in existence at the time of granting of an Award.

 

21



--------------------------------------------------------------------------------

11.05. Unfunded Status of Awards. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award Agreement shall give any such Participant any rights
that are greater than those of a general creditor of the Company; provided,
however, that the Committee may authorize the creation of trusts or make other
arrangements to meet the Company’s obligations under the Plan to deliver cash,
Shares, other Awards or other property pursuant to any award, which trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines with the consent of each affected
Participant.

11.06. Other Compensatory Arrangements. The Company or any Subsidiary shall be
permitted to adopt other or additional compensation arrangements (which may
include arrangements which relate to Awards), and such arrangements may be
either generally applicable or applicable only in specific cases.

11.07. Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
other Awards or other property shall be issued or paid in lieu of fractional
Shares or whether such fractional Shares or any rights thereto shall be
forfeited or otherwise eliminated.

11.08. Governing Law. The validity, construction and effect of the Plan, any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the Commonwealth of Virginia, without
giving effect to principles of conflicts of laws and applicable federal law.

12. Effective Date. The amended and restated Plan shall become effective upon
the approval of the affirmative vote of the holders of a majority of the votes
cast by the holders of

 

22



--------------------------------------------------------------------------------

Class A and Class B Common Stock of the Company, voting together and not as
separate classes, at a meeting of the Company’s Shareholders to be held on
April 26, 2007, or any adjournment thereof.

 

23